DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I, in the reply filed on 04/26/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 14 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “a sidewall of the second resistance switching element is substantially aligned with a sidewall of the second bottom electrode” of the claim has been rendered by the use of the term “substantially”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2018/0211910) in view of Jung (US 2015/0104882) and Wang (US 2009/0209050).
Regarding claim 1, Lee discloses, in FIGS. 5-6 and in related text, a method for fabricating a semiconductor device, comprising: 
depositing a first dielectric layer (136); 
forming a first memory cell (VR2) over the first dielectric layer, wherein forming the first memory cell comprises: 
depositing a first resistance switching layer over the first dielectric layer; and 
performing a first etching process to pattern the first resistance switching layer into a first resistance switching element (see Lee, FIG. 5, [0035], [0043], [0053]); 
forming a second memory cell (VR1), wherein forming the second memory cell comprises: 
depositing a second resistance switching layer; and 
performing an etching process to pattern the second resistance switching layer into a second resistance switching element (see Lee, FIG. 6, [0053]-[0055]).
Lee does not explicitly disclose a first physical etching process.
Jung teaches a first physical etching process (ion beam etching) (see Jung, FIGS. 5-6, [0004], [0033]-[0034]).
Lee and Jung are analogous art because they both are directed to magnetic devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee with the features of Jung because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lee to include a first physical etching process, as taught by Jung, in order to provide patterning free of chemical reactions (see Jung, [0004]).
Lee does not explicitly disclose depositing a second dielectric layer over the first memory cell; forming a second memory cell over the second dielectric layer; performing a chemical etching process.
Wang teaches depositing a second dielectric layer (22); forming a second memory cell (including MTJ 40) over the second dielectric layer (see Wang, FIGS. 4-10, [0027]-[0034]). Since Lee discloses depositing the second memory cell (VR1) over an interlayer dielectric layer (146) over the first memory cell (VR2) (see Lee, FIG. 6, [0054]-[0055]), Wang together with Lee teaches depositing a second dielectric layer over the first memory cell; forming a second memory cell over the second dielectric layer.
Wang also teaches performing a chemical etching process (with etchant includes alkanols) (see Wang, FIG. 8, [0031]: the chemical etching process patterns and forms resistance switching element MTJ 40).
Lee and Wang are analogous art because they both are directed to magnetic devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee with the features of Wang because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lee to include depositing a second dielectric layer over the first memory cell; forming a second memory cell over the second dielectric layer; performing a chemical etching process, as taught by Wang, in order to form MTJ cells without performance degradation (see Wang, [0044]).
Regarding claim 4, Lee in view of Jung and Wang teaches the method of claim 1.
Wang teaches wherein forming the second memory cell over the second dielectric layer is performed such that the second dielectric layer (22) has a portion remaining directly over the first memory cell (including MTJ 40) (see Wang, FIG. 10), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Regarding claim 5, Lee in view of Jung and Wang teaches the method of claim 1.
Lee discloses wherein forming the first memory cell (VR2) further comprises: depositing a first bottom electrode layer over the first dielectric layer prior to depositing the first resistance switching layer, wherein the first etching process is performed such that the first bottom electrode layer is patterned into a first bottom electrode below the first resistance switching element (see Lee, [0053]).
Jung teaches the first physical etching process (see discussion on claim 1 above), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Regarding claim 6, Lee in view of Jung and Wang teaches the method of claim 1.
Lee discloses wherein forming the first memory cell (VR2) further comprises: depositing a first bottom electrode layer over the first dielectric layer prior to depositing the first resistance switching layer, wherein the first etching process is performed such that the first bottom electrode layer is patterned into a first bottom electrode below the first resistance switching element (see Lee, [0053]).
Jung teaches the first physical etching process (see discussion on claim 1 above), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Regarding claim 9, Lee in view of Jung and Wang teaches the method of claim 1.
Wang teaches wherein forming the second memory cell further comprises: depositing a second bottom electrode layer (24) over the second dielectric layer (22) prior to depositing the second resistance switching layer (26) (see Wang, FIGS. 4-5, [0027]-[0028]), wherein the chemical etching process (with etchant including alkanols) is performed such that the second bottom electrode layer (24) remains covering the second dielectric layer (22) (see Wang, FIG. 8, [0031]); and patterning the second bottom electrode layer into a second bottom electrode (25) below the second resistance switching element after the chemical etching process (see Wang, FIG. 10, [0034]), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Regarding claim 10, Lee in view of Jung and Wang teaches the method of claim 9.
Wang teaches wherein the second bottom electrode layer (24) has a higher etch resistance to the chemical etching process (with etchant including alkanols) than that of the second resistance switching layer (26) (see Wang, FIG. 8, [0031]: bottom electrode layer 24 is not etched by the chemical etching process while resistance switching layer is), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Regarding claim 11, Lee in view of Jung and Wang teaches the method of claim 1.
Wang teaches wherein forming the second memory cell further comprises: depositing a second top electrode layer (28) over the second resistance switching layer (26); and patterning the second top electrode layer into a second top electrode (36) over the second resistance switching layer prior to the chemical etching process (see Wang, FIGS. 5-6, [0031]-[0031]), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Regarding claim 12, Lee in view of Jung and Wang teaches the method of claim 11.
Wang teaches wherein the second top electrode (36) have a higher etch resistance to the chemical etching process (with etchant including alkanols) than that of the second resistance switching layer (26) (see Wang, FIGS. 7-8, [0030]-[0031]: top electrode 36 is the mask for the chemical etching process patterning the resistance switching layer 26 into MTJ 40), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Jung and Wang, and further in view of Zeng (Z. M. Zeng et al., Effect of resistance-area product on spin transfer switching in MgO-based magnetic tunnel junction memory cells, Appl. Phys. Lett. 98, 072512 (2011)).
Regarding claim 2, Lee in view of Jung and Wang teaches the method of claim 1.
Jung and Wang teach wherein the first physical etching process and the chemical etching process are performed (see discussion on claim 1 above, with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Lee discloses that the first memory cell (VR2) and the second memory cell (VR1) have different switching characteristics (see Lee, [0048]).
Lee, Jung and Wang do not explicitly disclose or teach such that the first resistance switching element (of the first memory cell) is larger than the second resistance switching element (of the second memory cell). Lee, Jung and Wang do not explicitly disclose or teach such that the second resistance switching element is larger than the first resistance switching element.
Zeng teaches that switching characteristics such as write energy per bit or switching current density is a function of resistance-area product of a magnetoresistive random access memory (see Zeng, Abstract). That is, Zeng teaches resistance-area product is different between memory cells with different switching characteristics. Thus Zeng together with Lee teaches such that the first resistance switching element is different from, for example, larger in resistance-area product than, the second resistance switching element.
Lee and Zeng are analogous art because they both are directed to memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee with the features of Zeng because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Lee to include such that the second resistance switching element is larger than the first resistance switching element, as taught by Zeng, because of the spin-transfer torque effect of magnetic tunnel junction of magnetoresistive random access memory devices (see Zeng, page 072512-1).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Jung and Wang, and further in view of Tsai (US 2009/0166817).
Regarding claim 3, Lee in view of Jung and Wang teaches the method of claim 1.
Lee discloses wherein depositing the first dielectric layer is performed (see discussion on claim 1 above).
Wang teaches wherein depositing the second dielectric layer is performed (see discussion on claim 1 above), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Wang does not explicitly teach a thickness of the second dielectric layer.
Tsai teaches a thickness of the second dielectric layer (1000 angstroms) (see Tsai, [0016]).
Lee and Tsai are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee with the features of Tsai because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Lee to include a thickness of the second dielectric layer, as taught by Tsai, because it is simple substitution of one known element for another to obtain predictable results (as low-k dielectric layer). See MPEP § 2143.
Lee does not explicitly disclose a thickness of the first dielectric layer is greater than 1000 angstroms. Lee does not explicitly disclose such that a thickness of the second dielectric layer is less than a thickness of the first dielectric layer. 
However, it is well known in the art of semiconductor devices that dielectric layer thickness determines coupling capacitance and timing delay. See, for example, Takayasu Sakurai, Closed-Form Expressions for Interconnection Delay, Coupling, and Crosstalk in VLSI's, IEEE TRANSACTIONS ON ELECTRON DEVICES, VOL. 40, NO. I, JANUARY 1993. That is, a thickness of the first dielectric layer is a result effective variable for varying. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to have the claimed range/value through routine experimentation and optimization. Also, applicant has not disclosed that the claimed range is for a particular unobvious purpose, produces an unexpected result, or otherwise critical. See MPEP § 2144.05.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Jung and Wang, and further in view of Peng (US 2019/0165258).
Regarding claim 7, Lee in view of Jung and Wang teaches the method of claim 1.
Lee and Jung disclose and teach wherein the first physical etching process is performed (see discussion on claim 1 above), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Lee does not explicitly disclose such that a recess is formed in the first dielectric layer.
Peng teaches such that a recess is formed in the first dielectric layer (see Peng, FIG. 7, [0029]-[0030]).
Lee and Peng are analogous art because they both are directed to magnetic devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee with the features of Peng because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Lee to include such that a recess is formed in the first dielectric layer, as taught by Peng, in order to provide a protective spacer layer (see Peng, [0031]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Jung and Wang, and further in view of Shen (US 2021/0135097).
Regarding claim 8, Lee in view of Jung and Wang teaches the method of claim 1.
Jung teaches wherein forming the second memory cell further comprises: performing a second physical etching process (ion beam) to clean a sidewall of the second resistance switching element after the chemical etching process (see Jung, FIG. 7, [0035]), with at least the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1, and in order to remove damaged layer (see Jung, [0035]).
Jung does not explicitly teach wherein a power of the second physical etching process is less than a power of the first physical etching process.
Shen teaches wherein a power (50 eV) of the second physical etching process (for cleaning) is less than a power (800 eV) of the first physical etching process (for patterning) (see Shen, [0018], [0022]).
Lee and Shen are analogous art because they both are directed to magnetic devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee with the features of Shen because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Lee to include wherein a power of the second physical etching process is less than a power of the first physical etching process, as taught by Shen, in order to obtain desirable etching rate (see Shen, [0023]).
Claims 13-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2018/0211910) in view of Wang (US 2009/0209050) and Jung (US 2015/0104882).
Regarding claim 13, Lee discloses, in FIGS. 5-6 and in related text, a method for fabricating a semiconductor device, comprising: 
depositing a first bottom electrode layer over a substrate (100); 
depositing a first resistance switching layer over the first bottom electrode layer; 
patterning the first resistance switching layer into a first resistance switching element (of VR2) over the first bottom electrode layer; 
patterning the first bottom electrode layer into a first bottom electrode (of VR2) below the first resistance switching element (see Lee, FIG. 5, [0033], [0043], [0053]); 
forming an interlayer dielectric layer (146) surrounding the first resistance switching element; 
depositing a second bottom electrode layer over the interlayer dielectric layer; 
depositing a second resistance switching layer over the second bottom electrode layer; and 
patterning the second resistance switching layer and the second bottom electrode layer respectively into a second resistance switching element and a second bottom electrode (of VR1) (see Lee, FIG. 6, [0053]-[0054]).
Lee does not explicitly disclose forming a spacer around the first resistance switching element; patterning the first bottom electrode layer into a first bottom electrode below the spacer; forming an interlayer dielectric layer surrounding the spacer.
Wang teaches forming a spacer (46) around the first resistance switching element (40); 
patterning the first bottom electrode layer (24) into a first bottom electrode (25) below the spacer;
forming an interlayer dielectric layer (50) surrounding the spacer (see Wang, FIGS. 9-12, [0031]-[0034], [0039]).
Lee and Wang are analogous art because they both are directed to magnetic devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee with the features of Wang because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lee to include forming a spacer around the first resistance switching element; patterning the first bottom electrode layer into a first bottom electrode below the spacer; forming an interlayer dielectric layer surrounding the spacer, as taught by Wang, in order to provide better MTJ performance (see Wang, [0044]).
Lee does not explicitly disclose patterning by a physical etching process.
Jung teaches patterning by a physical etching process (ion beam etching) (see Jung, FIGS. 5-6, [0004], [0033]-[0034]).
Lee and Jung are analogous art because they both are directed to magnetic devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee with the features of Jung because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lee to include patterning by a physical etching process, as taught by Jung, in order to provide patterning free of chemical reactions (see Jung, [0004]).
Regarding claim 14, Lee in view of Wang and Jung teaches the method of claim 14. 
Jung teaches wherein patterning the second resistance switching layer and the second bottom electrode layer is performed such that a sidewall of the second resistance switching element (103a, 104a, 105a) is substantially aligned with a sidewall of the second bottom electrode (106a) (see Jung, FIG. 6, [0034]), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 13.
Regarding claim 16, Lee in view of Wang and Jung teaches the method of claim 14. 
Lee discloses wherein patterning the first resistance switching layer (of VR2) and patterning the second resistance switching layer and the second bottom electrode layer (of VR1) are performed (see Lee, [0053], [0055]).
Lee discloses the first memory cell (VR2) is misaligned with the second memory cell (VR1) (see Lee, FIG. 6). Thus Lee discloses such that first resistance switching element (of VR2) is misaligned with the second resistance switching element (of VR1).
Regarding claim 17, Lee in view of Wang and Jung teaches the method of claim 14. 
Jung further teaches cleaning a sidewall of the first resistance switching element by directional etching process after patterning the first resistance switching layer (see Jung, FIG. 7, [0035]), with at least the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 13, and in order to remove re-deposited material and damaged layer on the sidewall (see Jung, [0035]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Wang and Jung, and further in view of Zeng (Z. M. Zeng et al., Effect of resistance-area product on spin transfer switching in MgO-based magnetic tunnel junction memory cells, Appl. Phys. Lett. 98, 072512 (2011)).
Regarding claim 15, Lee in view of Wang and Jung teaches the method of claim 13.
Lee discloses wherein patterning the first resistance switching layer and patterning the second resistance switching layer and the second bottom electrode layer are performed (see discussion on claim 13 above).
Lee discloses that the first memory cell (VR2) and the second memory cell (VR1) have different switching characteristics (see Lee, [0048]).
Lee dost not explicitly disclose such that the first resistance switching element (of the first memory cell) is larger than the second resistance switching element (of the second memory cell). Lee does not explicitly disclose such that the first resistance switching element is larger than the second resistance switching element.
Zeng teaches that switching characteristics such as write energy per bit or switching current density is a function of resistance-area product of a magnetoresistive random access memory (see Zeng, Abstract). That is, Zeng teaches resistance-area product is different between memory cells with different switching characteristics. Thus Zeng together with Lee teaches such that the first resistance switching element is different from, for example, larger in resistance-area product than, the second resistance switching element.
Lee and Zeng are analogous art because they both are directed to memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee with the features of Zeng because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Lee to include such that the first resistance switching element is larger than the second resistance switching element, as taught by Zeng, because of the spin-transfer torque effect of magnetic tunnel junction of magnetoresistive random access memory devices (see Zeng, page 072512-1).
Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2018/0211910) in view of Peng (US 2019/0165258) and Zeng (Z. M. Zeng et al., Effect of resistance-area product on spin transfer switching in MgO-based magnetic tunnel junction memory cells, Appl. Phys. Lett. 98, 072512 (2011)).
Regarding claim 21, Lee discloses, in FIGS. 5-6 and in related text, a method for fabricating a semiconductor device, comprising: 
depositing a first dielectric layer (136) over a semiconductor device (transistors in substrate 100); 
forming a first bottom electrode via (134) in the first dielectric layer; 
forming a first memory cell (VR2) over the first bottom electrode via, wherein the first memory cell comprises a first resistance switching layer (see Lee, FIG. 5, [0034]-[0035], [0037]-[0038], [0043]); 
forming a second memory cell (VR1) over interconnect patterns (142) over the first memory cell, wherein the second memory cell comprises a second resistance switching layer (see Lee, FIG. 6, [0043], [0054]-[0055]).
Lee does not explicitly disclose depositing a second dielectric layer over the first memory cell; forming a second bottom electrode via in the second dielectric layer; forming a second memory cell over the second bottom electrode via.
Peng teaches depositing a second dielectric layer (140) above interconnect patterns (114); forming a second bottom electrode via (150) in the second dielectric layer; forming a second memory cell (160’-210’) over the second bottom electrode via (see Peng, FIG. 7, [0010], [0012], [0014], [0029]). Thus Peng together with Lee teaches depositing a second dielectric layer over the first memory cell; forming a second bottom electrode via in the second dielectric layer; forming a second memory cell over the second bottom electrode via.
Lee and Peng are analogous art because they both are directed to memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee with the features of Peng because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lee to include depositing a second dielectric layer over the first memory cell; forming a second bottom electrode via in the second dielectric layer; forming a second memory cell over the second bottom electrode via, as taught by Peng, in order to enlarge process window for the etching process for metallization pattern (see Peng, [0050]).
Lee discloses that the first memory cell (VR2) and the second memory cell (VR1) have different switching characteristics (see Lee, [0048]).
Lee does not explicitly disclose wherein a width of the second resistance switching layer of the second memory cell is greater than a width of the first resistance switching layer of the first memory cell. Lee does not explicitly disclose wherein a width of the second resistance switching layer is greater than a width of the first resistance switching layer. 
Zeng teaches that switching characteristics such as write energy per bit or switching current density is a function of resistance-area product of a magnetoresistive random access memory (see Zeng, Abstract). That is, Zeng teaches resistance-area product is different between memory cells with different switching characteristics. Since area is proportional to squares of width of a magnetic tunnel junction, Zeng together with Lee teaches wherein a width of the second resistance switching layer is different from, for example, greater than, a width of the first resistance switching layer.
Lee and Zeng are analogous art because they both are directed to memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee with the features of Zeng because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lee to include wherein a width of the second resistance switching layer is greater than a width of the first resistance switching layer, as taught by Zeng, because spin-transfer torque effect of magnetic tunnel junction of magnetoresistive random access memory devices (see Zeng, page 072512-1).
Regarding claim 23, Lee in view of Peng and Zeng teaches the method of claim 21.
Lee discloses depositing an interlayer dielectric layer (146) surrounding the first memory cell (VR2); and forming a conductive feature (142) in the interlayer dielectric layer (see Lee, FIG. 6, [0035], [0054]-[0055]).
Peng teaches wherein forming the second bottom electrode via (150) is performed such that the second bottom electrode via is landed on a top surface of the conductive feature (114) (see Peng, FIG. 7, [0013]-[0014]), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 21.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Peng and Zeng, and further in view of Tsai (US 2009/0166817).
Regarding claim 22, Lee in view of Peng and Zeng teaches the method of claim 21.
Lee does not explicitly disclose a height of the first bottom electrode via. Peng does not explicitly teach a height of the second bottom electrode via. Lee and Peng do not explicitly disclose or teach wherein a height of the second bottom electrode via is less than a height of the first bottom electrode via.
Lee shows that a height of the first bottom electrode via (132) is less than a thickness of an interlayer dielectric (136) (see Lee, FIG. 5, [0035]). Tsai teaches a thickness of an extreme low-K interlayer dielectric is more than 1000 angstroms (see Tsai, [0016]). Thus Tsai together with Lee taches that a height of the first bottom electrode via is 1000 angstroms.
Lee and Tsai are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee with the features of Tsai because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Lee to include a height of the first bottom electrode via is 1000 angstroms, as taught by Tsai, because extreme low-K dielectric enables device critical dimensions shrinking and better process control (see Tsai, [0016]). 
Peng does not explicitly teach a height of the second bottom electrode via is less than 1000 angstroms. Peng does not explicitly teach a height of the second bottom electrode via is less than a height of the first bottom electrode via.
However, it is well known that a length of height of conductor such as the second bottom electrode via determines the total resistance of the conductor, as expressed by 
Pauillet’s law (                
                    R
                    =
                    ρ
                    
                        
                            L
                        
                        
                            A
                        
                    
                     
                
            ; R is resistance, ρ is electrical resistivity; L is length; A is cross-sectional area). In other words, a height of the second bottom electrode via is a result effective variable for varying. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to have the claimed range/value through routine experimentation and optimization. Also, applicant has not disclosed that the claimed range is for a particular unobvious purpose, produces an unexpected result, or otherwise critical. See MPEP § 2144.05.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811